DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 05/11/2021. Claims 1-20 are pending in the Application.

Continuity/ priority Information  
 The present Application 16225345, filed 12/19/2018 claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2017-0181078, filed 12/27/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed on 05/11/2021  in the Amendment/ Remarks with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Shiono et al. (U.S. Patent No. 5,390,191), have been fully considered but they are not persuasive as set forth in the present office action.
Applicant argues that Shiono does not teach the features of “a panel unit and an input unit," "a connection error between the panel unit and the input unit exists," and "determine whether a connection error exist" recited in claims 1 and 16.  
In response to Applicant arguments, the Examiner notes during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision 
 In this case, the Claims broadly recite two units, i.e. a panel unit and an input unit, connected together and determining whether a connection error between the two units exists. The connection members recited in the Claims do not include any specific properties unique to the unit connection. For example, the specification describes an input unit including a connection member configured to be attached to the first connecting member, and to provide an image signal to the panel unit, which is an intended use.
Applicant notes that the IC of Shiono, which the Office action indicates as corresponding to the display unit, does not actually include a display unit.
In response to Applicant arguments, the display unit is recited in broad terms, since there is no specific feature describing the unit which corresponds to the integrated circuit IC2 of Shiono.
Nevertheless, Shiono discloses (See ABSTRACT and Fig. 6). A testing apparatus 6 provides a testing data to a serial input port SI of an integrated circuit IC1 “input unit” via an external terminal unit 2. The testing data is output to a parallel input port PI of the integrated circuit IC2 “panel unit” from a parallel output port SO of the integrated circuit IC1, then the testing data is output from the serial output port SO.   The testing apparatus 6 compares with the testing data outputted to the integrated circuit IC1 and the testing data outputted from the integrated circuit IC2 so that a state of connection is detected between the parallel output port PO of the integrated circuit IC1 and the parallel input port PI of the integrated circuit IC2.  
Furthermore, the above operation in the testing mode is repeated for testing data of "1111". Thus, comparison can be made between the data output from the serial output terminal SO of the integrated circuit IC2 and the testing data of "0000" or "1111" input at the beginning into the integrated circuit IC1. If the comparison results shown any difference, then it means that there is some abnormality such as a connection failure “a connection error” in the corresponding signal line.
Clearly, a connection failure corresponds to “an on-time duty and an off-time duty of the receiving signal to determine a contact error” to indicate connection abnormality. Referring again to Fig. 6, Shiono clearly discloses, as a result of usage of the structure described above, the serial interfaces SIF for serial communication of the integrated circuits IC1 and IC2 can be also used to test a state of operation of the integrated circuits IC1 and IC2 and to detect a failure of components or terminal connections, thus increase of extra testing terminals of the integrated circuit IC1 and IC2 can be limited to the least degree.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiono et al. (U.S. Patent No. 5,390,191). 
Regarding independent Claims 1 and 16, Shiono discloses apparatus and method for testing the interconnection between integrated circuits, comprising:
“a panel unit and an  input unit” (See ABSTRACT and Fig. 6). A testing apparatus 6 provides a testing data to a serial input port SI of a integrated circuit IC1 “input unit” via a external terminal unit 2. The testing data is output to a parallel input port PI of the integrated circuit IC2 “panel unit” from a parallel output port SO of the integrated circuit IC1, then the testing data is output from the serial output port SO. 
“a connection error between the panel unit and the input unit exists” The testing apparatus 6 compares with the testing data outputted to the integrated circuit IC1 and the testing data outputted from the integrated circuit IC2 so that a state of connection is detected between the parallel output port PO of the integrated circuit IC1 and the parallel input port PI of the integrated circuit IC2.  
 Referring to FIGS. 6 to 8, operation of the testing apparatus of the integrated circuit apparatus will be described below. 
“determine whether a connection error exists” Then, suitable 8-bit data is input into the serial input terminal SI of the integrated circuit IC2, and this data is transferred to BC1 to BC8 based on the clock signal input into the clock terminal SCK. 
Furthermore, the above operation in the testing mode is repeated for testing data of "1111". Thus, comparison can be made between the data output from the serial output terminal SO of the integrated circuit IC2 and the testing data of "0000" or "1111" input at the beginning into the integrated circuit IC1. If the comparison results shown any difference, then it means that there is some abnormality such as a connection failure “a connection error” in the corresponding signal line.

Regarding Claims 3. 5, 7, 12, 15, 17, 18, Shiono discloses a transmitting signal and a transmitting line; (See ABSTRACT and Fig. 6). A testing apparatus 6 provides a testing data to a serial input port SI of a integrated circuit IC1 via a external terminal unit 2. Now, a command (EXTEST) obtained from the checking apparatus 6, for inputting testing data, is input into the serial input terminal SI of the integrated circuit IC1 in the testing mode via the external I/O terminal unit 2.

Regarding Claims 2, 4, 6, 8, 9, 11, 13, Shiono discloses signal controller; Referring to FIG. 6, when the checking apparatus 6 sets the selection terminal SEL of the external I/O terminal unit 2 to "H" level, the selector 3 is switched in connection from the microcomputer 9 to the external I/O terminal unit 2 as shown by broken lines. In this 

Regarding Claims 10, 14, Shiono discloses a connection diagnosis between the panel unit and the input unit,
Referring to FIG. 6, when the checking apparatus 6 sets the selection terminal SEL of the external I/O terminal unit 2 to "H" level, the selector 3 is switched in connection from the microcomputer 9 to the external I/O terminal unit 2 as shown by broken lines.  
A testing mode selection terminal TMS of the external I/O terminal unit 2 is connected to testing mode selection terminals TMS of both of integrated circuits IC1 and IC2 so that the integrated circuit IC1 or IC2 can be set to a testing mode depending on a logic level of the testing mode selection terminals TMS.

Regarding Claims 19, 20, Shiono discloses contact error; (See ABSTRACT and Fig. 6). The testing apparatus 6 compares with the testing data outputted to the integrated circuit IC1 and the testing data outputted from the integrated circuit IC2 so that a state of connection is detected between the parallel output port PO of the integrated circuit IC1 and the parallel input port PI of the integrated circuit IC2.
Furthermore, the above operation in the testing mode is repeated for testing data of "1111". Thus, comparison can be made between the data output from the serial .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 25, 2021
Final Rejection 20210520
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov